     Case 2:17-cv-00656-MMD-VCF Document 67 Filed 10/05/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     MONTE LEE BURCH,                                 Case No. 2:17-cv-00656-MMD-VCF

7                                 Petitioner,                       ORDER
            v.
8
      RENEE BAKER, et al.,
9
                              Respondents.
10

11         Petitioner has filed an unopposed motion for extension of time (first request). (ECF

12   No. 66.) The Court finds good cause exists to grant Petitioner’s motion.

13         It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

14   No. 66) is granted. Petitioner will have up to and including December 4, 2020, to file and

15   serve a reply to the answer (ECF No. 65).

16         DATED THIS 5th day of October 2020.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
